Coleman; J.,
concurring:
I concur in the order of affirmance. ■ The theory of appellant is that, being a partner, the privilege of closing up the affairs of the partnership vested in him. Unquestionably this general rule is well recognized and has been incorporated into our statutory law (Rev. Laws, 6025; Yturriaga v. Cobeaga, 47 Nev. 59, 214 Pac. 27), but the question naturally arises in this connection if that right is not a mere privilege, which may be renounced or waived.
Let us look at the facts of this case: At the time of the death of Juan Mentaberry, the plaintiff was, and for eight years theretofore had been, a resident of France. He did not arrive in the United States for four months thereafter, and upon his arrival he found that the respondent had qualified as administratrix of the estate of Juan Mentaberry, and as such had taken possession of all of the assets of the partnership, and was administering them as the assets of the estate of the deceased. Notice having been given only to the creditors of Juan Mentaberry, the creditors of the partnership filed their claims, which were approved and allowed by the court as claims against the estate of Juan Mentaberry. It may be well to observe that there is no finding of the court as to whether the business was run under a firm name or in the name of Juan Mentaberry. It appears from the findings of the court that there is now due to the creditors of the partnership upon the claims allowed by the court over $15,000, and that there is in the hands of the respondent the sum of $‘4,864.06 with which to pay such claims, and which the court has ordered the respondent to apply thereto. It is from this order that the appeal is taken.
April 5, 1924.
As we have pointed out, it is the privilege of a surviving partner to close up the affairs of a partnership; but, when such surviving partner is not at hand to take charge of the partnership affairs, the court, upon proper application, will appoint a receiver to do so, rather than permit the assets of the partnership to be wasted. No receiver was appointed in this matter, but the property was taken charge of and preserved under the supervision of the court, and the plaintiff stood by for over two years after the death of Juan Mentaberry without invoking the aid of a court to enable him to exercise the right of survivorship conferred upon him by the statute. While the partnership estate has been administered as a probate proceeding, the identical results have been accomplished which might and would have been attained, so far as the money in question is concerned, in a receivership proceeding. The creditors of the partnership and the plaintiff have been fully protected.
In the circumstances, no benefit would result to any one by a reversal of the judgment, and we cannot say that the lower court erred; but, if it did, since section 5066, Rev. Laws, provides that no judgment shall be reversed when the substantial rights of the parties are not invaded, the judgment should be affirmed.